If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


ASHLEY N. VUKICH,                                                   UNPUBLISHED
                                                                    July 29, 2021
               Petitioner-Appellee,

v                                                                   No. 354252
                                                                    Tax Tribunal
CITY OF ST. CLAIR SHORES,                                           LC No. 20-000265-TT

               Respondent-Appellant.


Before: FORT HOOD, P.J., and MARKEY and GLEICHER, JJ.

PER CURIAM.

       In this action regarding property taxes, respondent appeals as of right the order of the
Michigan Tax Tribunal granting a property tax exemption to petitioner under MCL 211.7b for the
2017, 2018, and 2019 tax years. We affirm.

                                I. FACTUAL BACKGROUND

        This case arises from respondent’s decision to remove a property tax exemption from the
subject property, a residential home. Steven Geiger lived on the subject property from 2005 until
his death in January 2019. Geiger “was a 100% disabled veteran receiving assistance from the
Veteran’s Administration for specially adapted housing[,]” which qualified him for the property
tax exemption under MCL 211.7b. In 2017, petitioner became a co-owner of Geiger’s property.
After Geiger’s death, respondent’s assessor petitioned the Michigan State Tax Commission (STC)
to add the property back to the tax rolls to be assessed taxes for the remainder of 2019. The STC
approved that requested, but also noted that the exemption should have been removed in 2017 and
2018 after petitioner became a co-owner. The result was that a significant back-tax obligation fell
on petitioner’s shoulders.

        Petitioner filed a petition with the tribunal, arguing that respondent improperly removed
Geiger’s exemption for the 2017, 2018, and 2019 tax years. For its part, it would seem that
respondent either did not support or took no position as to the STC’s conclusion that the exemption
did not apply to the 2017 and 2018 tax years, but maintained that the exemption should not have
applied to 2019 because of Geiger’s death. The tribunal sided with petitioner in full, concluding
that the STC misinterpreted MCL 211.7b. The tribunal cited James R Videan v Norwich Twp,


                                               -1-
unpublished order of the Michigan Tax Tribunal, entered on February 22, 2016 (Docket No. 15-
000143), for the conclusion that

       the plain meaning of the statute only indicates that the disabled veteran must own
       the subject property. There is no indication that the [L]egislature intended to
       require that the property be solely owned by the disabled veteran. . . . [T]he mere
       use of the word “owned” does not indicate a sole possessory right. Rather, the
       veteran must only rightfully have or possess the subject property.

And, because respondent had initially sought to prorate the exemption for the 2019 tax year to
account only for the period of time that Geiger was still alive, the tribunal further stated the
property qualified for the exemption for the entirety of that year under MCL 211.2(2) because
Geiger was qualified and still living at the property on December 31, 2018—the 2019 “tax day.”

                                          II. ANALYSIS

       Respondent first contends that the tribunal erred when it concluded that the exemption
applied to the 2017, 2018, and 2019 tax years pursuant to MCL 211.7b. We disagree.

        To preserve an argument on appeal, it must first be “presented to the [tribunal] . . . .”
Henderson v Dep’t of Treasury, 307 Mich App 1, 29; 858 NW2d 733 (2014). Respondent
suggested in its answer to the petition that the subject property did not qualify for an exemption
for the 2019 tax year on the basis of Geiger’s death. However, it is unclear whether respondent
took the position that petitioner’s co-ownership nullified the exemption in 2017 and 2018. In its
answer to the petition, respondent indicated that respondent only removed the exemption for those
tax years because it was instructed to do so by the STC. On appeal, respondent’s argument is more
clear. Respondent reiterates the STC’s position that the subject property did not qualify for the
exemption in 2017, 2018, or 2019 due to petitioner’s co-ownership.

        Ordinarily, we might conclude that respondent’s argument with respect to the 2017 and
2018 tax years is unpreserved and decline to address the argument on that basis. See D’Agostini
Land Co LLC v Dep’t of Treasury, 322 Mich App 545, 561; 912 NW2d 593 (2018). However,
despite the fact that respondent’s position cannot be clearly gleaned from the answer it filed below,
we note that no record of the hearing before the tribunal was created, consequently, we can only
speculate as to how respondent addressed the issue at that time. With that in mind, and because
we may overlook preservation requirements where an issue involves a question of law and the
facts necessary for its resolution have been presented, we elect to address the merits of
respondent’s argument in full. See Forest Hills Coop v Ann Arbor, 305 Mich App 572, 586; 854
NW2d 172 (2014).

         “Our review of decisions of the tribunal is limited.” Midwest Power Line, Inc v Dep’t of
Treasury, 324 Mich App 444, 446; 921 NW2d 543 (2018). “In the absence of an allegation of
fraud, review is restricted to determining whether the tribunal committed an error of law or adopted
a wrong legal principle.” Breakey v Dep’t of Treasury, 324 Mich App 515, 520; 922 NW2d 397
(2018) (quotation marks and citation omitted). We review the tribunal’s interpretation of statutory
provisions de novo. Total Armored Car Serv, Inc v Dep’t of Treasury, 325 Mich App 403, 406;
926 NW2d 276 (2018).



                                                -2-
         The primary goal of statutory interpretation is to give effect to the Legislature’s intent as
derived from the language of the statute itself. Mich Ed Ass’n v Secretary of State (On Rehearing),
489 Mich 194, 217-218; 801 NW2d 35 (2011). Accordingly, this Court will not read anything
into an unambiguous statute that does not reflect the intention of the Legislature as expressed by
the statutory language. Id. at 218. Unless defined in the statute, statutory language will be given
its plain and ordinary meaning. Brackett v Focus Hope, Inc, 482 Mich 269, 276; 753 NW2d 207
(2008). If a term is not defined in the statute, then a court may consult a dictionary for a term’s
definition. Sanchez v Eagle Alloy Inc, 254 Mich App 651, 668; 658 NW2d 510 (2003).
Additionally, statutes that relate to the same class of persons or things should be read in pari
materia and harmonized where possible. Bloomfield Twp v Kane, 302 Mich App 170, 176; 839
NW2d 505 (2013).

       Under the General Property Tax Act (GPTA), MCL 211.1 et seq., “all real property not
expressly exempted is subject to taxation.” Breakey, 324 Mich App at 520, citing MCL 211.1.
MCL 211.7b exempts any disabled veterans discharged from the armed forces of the United States
under honorable conditions from certain real property taxes. The statute provides:

               (1) Real property used and owned as a homestead by a disabled veteran who
       was discharged from the armed forces of the United States under honorable
       conditions or by an individual described in subsection (2) is exempt from the
       collection of taxes under this act. [MCL 211.7b(1).]

A “homestead” under the GPTA is “a dwelling or a unit in a multipurpose or multi-dwelling
building which is subject to ad valorem taxes and which is owned and occupied as the principal
domicile by the owner thereof.” MCL 211.7a(1)(c). An “owner” of a homestead is “the holder of
legal title if a land contract does not exist, or the most recent land contract vendee.” MCL
211.7a(1)(d).

        The parties do not dispute that Geiger was a disabled veteran under the statute, and that he
resided on the property during the 2017, 2018, and 2019 tax years. Instead, respondent argues that
Geiger’s status as a co-owner of the property with petitioner during these tax years disqualified
him from receiving the exemption. We recognize the STC’s bulletin, which states:

       My home is in a joint tenancy, am I eligible for the exemption?

       No. A joint tenancy is a form of concurrent ownership wherein each co-tenant
       owns an undivided share of property and the surviving co-tenant has the right to the
       whole estate. The Act does not provide for a partial exemption in the situation
       where you are a partial owner of a property. [Revenue Admin Bull 2013-161, p 4.]

However, the STC’s interpretation of an owner under the statute is not binding on the tribunal or
this Court. See In re Rovas Complaint, 482 Mich 90, 117-118; 754 NW2d 259 (2008) (“[A]gency
interpretations are entitled to respectful consideration, but they are not binding on courts and
cannot conflict with the plain meaning of the statute.”). Moreover, we think the tribunal’s
consistently held decisions that the STC’s present interpretation of MCL 211.7b(1) is incorrect
better encompass the goals of statutory interpretation.




                                                 -3-
         The plain and ordinary meaning of the statute indicates that Geiger must have owned and
used the subject property as his homestead during the years in question. MCL 211.7b(1). The
Legislature has indicated that ownership involves holding legal title, but has otherwise given no
indication as to how co-ownership might impact the application of MCL 211.7b(1). See
211.7a(1)(d). “Own” is commonly defined as “[t]o rightfully have or possess as property; to have
legal title to.” Black’s Law Dictionary (11th ed). Relatedly, “ownership” refers to “rights allowing
one to use, manage, and enjoy property, including the right to convey it to others.” Black’s Law
Dictionary (11th ed). Respondent’s position, without reference to authority or persuasive analysis,
is that “co-ownership” is not “ownership” within the meaning of MCL 211.7b(1).1 But, this
assertion seems contrary to the above definitions, and our Supreme Court has implied the same.
In Barnes v Detroit, 379 Mich 169, 177; 150 NW2d 740 (1967), with specific reference to the
veterans’ homestead exemption, the Court noted:

       This Court has many times held that a person does not have to own property in fee
       simple to claim a homestead. The word “owner” as used in the law has generally
       been treated as including all parties who had a claim or interest in the property,
       although the same might be an undivided one or fall short of an absolute ownership,
       and possession alone has frequently been held, in reference to personal property, as
       prima facie evidence of ownership.

Here, Geiger rightfully possessed and had legal title to the subject property during the 2017, 2018,
and 2019 tax years, and on that basis, we cannot discern legal error from the tribunal’s conclusion
that MCL 211.7b(1) applied to him.2

        Respondent argues in the alternative that the tribunal erred in granting the exemption for
the entire 2019 tax year on the basis of MCL 211.2(2). That statute provides:

               (2) The taxable status of persons and real and personal property for a tax
       year shall be determined as of each December 31 of the immediately preceding
       year, which is considered the tax day, any provisions in the charter of any city or
       village to the contrary notwithstanding. [MCL 211.2(2).]




1
 Respondent contends that, if the Legislature wanted co-owners to be included in the statute, it
could have replaced the word “own” with “[have] an ownership interest in.” However, the
corollary of this argument is that, if the Legislature felt that co-ownership was not, itself,
ownership, it might have indicated the same. It did not.
2
  We note respondent’s argument that this interpretation of MCL 211.7b(1) will entice individuals
to take advantage of the tax system and avoid paying taxes by “having disabled veterans simply
move in with them.” This argument is speculative, but even to the extent that it has merit, it is a
public policy issue more appropriately directed to the Legislature. See Terrien v Zwit, 467 Mich
56, 70; 648 NW2d 602 (2002).



                                                -4-
Respondent notes that Geiger died in early 2019, and thus contends that his exemption as applied
to the 2019 tax year should be prorated.3 However, nothing in the plain language of the statute
suggests such a mechanism. Moreover, respondent overlooks MCL 211.29(3). That statute
provides:

               (3) The [tax] roll shall be reviewed according to the facts existing on the tax
       day. The board [of review] shall not add to the roll property not subject to taxation
       on the tax day, and the board shall not remove from the roll property subject to
       taxation on that day regardless of a change in the taxable status of the property since
       that day.

With both MCL 211.2(2) and MCL 211.29(3) in mind, the question as to whether Geiger qualified
for the exemption in the 2019 tax year depended on his status as of December 31, 2018. Geiger
owned and resided on the property at that time, and accordingly, we discern no legal error on the
tribunal’s part for concluding that the exemption applied to the 2019 tax year in full.

       Affirmed.



                                                              /s/ Karen M. Fort Hood
                                                              /s/ Jane E. Markey
                                                              /s/ Elizabeth L. Gleicher




3
  Respondent does not reference any legal authority for this position, and instead again appeals to
policy, arguing that if respondent cannot prorate the exemption under circumstances such as this,
individuals will be able to take advantage of the system. This is another question more
appropriately directed to the Legislature. See Terrien, 467 Mich at 70.


                                                -5-